          Case 6:16-cv-00173-RP Document 600 Filed 03/11/19 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION

 JANE DOE 1, et al.,                                 §
                                                     §
                    Plaintiffs,                      §
                                                     §
 v.                                                  § Civil Action No. 6:16-CV-00173-RP
                                                     §
 BAYLOR UNIVERSITY,                                  §
                                                     §
                    Defendant.                       §

JOINT NOTICE RE AGREEMENT TO LIMIT VOLUMINOUS DOCUMENTS FROM
         PRODUCTION PURSUANT TO COURT ORDER (DKT. 596)

TO THE JUDGE OF THE HONORABLE COURT:

        On March 5, 2019, the Court issued its Order (Dkt. 596) on Baylor’s Thirteenth Unopposed

Ex Parte Motion to File Student Records for In Camera Inspection (the “Motion”) (Mot., Dkt. 435;

Am. Mot., Dkts. 454-467). Therein, the Court noted a significant volume of scholarship records and

travel logistics that, while technically responsive, were of little or no relevance to Plaintiffs’ claims and

would constitute a significant burden for Baylor to redact and produce. (Dkt. 596 at 4-5). The Court

therefore suggested the parties consider an agreement similar to the one it entered into regarding the

production of records related to Alleged Assailant 1 (Dkt. 587), under which Baylor would omit from

production the documents identified in the Order, with the following exception: Baylor will produce

only pages within those documents in which the name of any alleged assailant or any objecting non-

party student appears with those names pseudonym-redacted, and all information relating to any other

student block-redacted without pseudonyms. This agreement is without prejudice to Plaintiffs’ ability

to seek further information after reviewing this production of documents.




                                                     1
Case 6:16-cv-00173-RP Document 600 Filed 03/11/19 Page 2 of 3



                                  Respectfully submitted,

                                  THOMPSON & HORTON LLP

                                  /s/ Holly G. McIntush
                                  Lisa A. Brown
                                  State of Bar of Texas No. 03151470
                                  3200 Southwest Freeway, Suite 2000
                                  Houston, Texas 77027-7554
                                  (713) 554-6741 (telephone)
                                  (713) 583-7934 (fax)
                                  lbrown@thompsonhorton.com

                                  Holly G. McIntush
                                  State of Bar of Texas No. 24065721
                                  1001 Congress Ave., Suite 350
                                  Austin, Texas 78701
                                  (512) 615-2351 (telephone)
                                  (512) 682-8860
                                  hmcintush@thompsonhorton.com

                                  WEISBART SPRINGER HAYES LLP

                                  Julie A. Springer
                                  State Bar No. 18966770
                                  jspringer@wshllp.com
                                  Sara E. Janes
                                  State Bar No. 24056551
                                  sjanes@wshllp.com

                                  212 Lavaca Street, Suite 200
                                  Austin, Texas 78701
                                  (512) 652-5780
                                  (512) 682-2074 fax

                                  COUNSEL FOR DEFENDANT
                                  BAYLOR UNIVERSITY




                              2
           Case 6:16-cv-00173-RP Document 600 Filed 03/11/19 Page 3 of 3



                                                      /s/ Jim Dunnam
                                                      BRAZIL & DUNN, L.L.P.

                                                      Chad W. Dunn
                                                      State Bar No. 24036507
                                                      K. Scott Brazil
                                                      State Bar No. 02934050
                                                      3303 Northcrest Dr. Suite 205
                                                      Austin, Texas 78731
                                                      Telephone: (512) 717-9822
                                                      Facsimile: (512) 515-9355
                                                      chad@brazilanddunn.com

                                                      DUNNAM & DUNNAM, L.L.P.

                                                      Jim Dunnam
                                                      State Bar No. 06258010
                                                      4125 West Waco Drive
                                                      Waco, Texas 76710
                                                      Telephone: (254) 753-6437
                                                      Facsimile: (254) 753-7434
                                                      jimdunnam@dunnamlaw.com

                                                      COUNSEL FOR PLAINTIFFS



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing motion was served upon all

counsel of record via the Court’s electronic service system on March 11, 2019:

Mr. Chad W. Dunn                                        Via ECF: chad@brazilanddunn.com
Mr. K. Scott Brazil                                     Via ECF: scott@brazilanddunn.com
BRAZIL & DUNN, L.L.P.
3303 Northland Drive, Suite 205
Austin, TX 78731

Mr. Jim Dunnam                                          Via ECF: jimdunnam@dunnamlaw.com
DUNNAM & DUNNAM, L.L.P.
P. O. Box 8418
Waco, Texas 76714-8418

                                                     /s/ Holly G. McIntush
                                                     Holly G. McIntush

4825-9106-0106



                                                 3
